             Case 18-12012-LSS          Doc 289-5      Filed 11/02/18      Page 1 of 2



                                  CERTIFICATE OF SERVICE

               I, Matthew G. Summers, hereby certify that, on this 2nd day of November 2018, I

caused a true and correct copy of the foregoing Declaration of Craig Baumgarten in Support of

the Opposition and Reservation of Rights of All I See Partners 2015 L.P. to Debtors’ Motion for

Orders: (A)(I) Establishing Bid and Sale Procedures Relating to the Sale of Substantially All of

the Debtors’ Assets, (II) Authorizing the Debtors to Enter into an Asset Purchase Agreement

with Stalking Horse Bidder, (III) Establishing and Approving Procedures Relating to the

Assumption, Assignment and Sale of Certain Executory Contracts and Unexpired Leases,

Including Notice of Proposed Cure Amounts and (IV) Scheduling a Hearing to Consider the

Proposed Sale and (B)(I) Approving the Sale of Substantially All of the Debtors’ Assets, (II)

Authorizing the Assumption, Assignment and Sale of Certain Executory Contracts and

Unexpired Leases, and (III) Granting Certain Related Relief to be served upon the individuals

on the attached service list via first-class mail, or in the manner indicated.

Dated: November 2, 2018
Wilmington, Delaware
                                               /s/ Matthew G. Summers
                                               Matthew G. Summers (No. 5533)
                                               BALLARD SPAHR LLP




61490876.1
             Case 18-12012-LSS         Doc 289-5   Filed 11/02/18   Page 2 of 2



 Open Road Films, LLC
 2049 Century Park East
 4th Floor
 Los Angeles, CA 90067
 Attn: James Ellis

 Michael R. Nestor, Esq.                       Michael L. Tuchin, Esq.
 Robert F. Poppiti, Jr., Esq.                  Jonathan M. Weiss, Esq.
 Young Conaway Stargatt & Taylor, LLP          Klee, Tuchin, Bogdanoff & Stern LLP
 Rodney Square                                 1999 Avenue of the Stars, 39th Floor
 1000 North King Street                        Los Angeles, CA 90067
 Wilmington, DE 19801
 Hand Deliver

 Robert J. Feinstein, Esq.                     Colin R. Robinson, Esq.
 Scott L. Hazan, Esq.                          Pachulski Stang Ziehl & Jones LLP
 Pachulski Stang Ziehl & Jones LLP             919 N. Market Street, 17th Floor
 780 Third Avenue, 34th Floor                  Wilmington, DE 19801
 New York, NY 10017                            Hand Deliver

 Andrew Tenzer, Esq.                           William P. Bowden, Esq.
 Susan Williams, Esq.                          Ashby & Geddes, P.A.
 Paul Hastings LLP                             500 Delaware Avenue, #8
 200 Park Avenue                               Wilmington, DE 19801
 New York, NY 10166                            Hand Deliver

 Nathan A. Haynes, Esq.                        Robert J. Sherman, Esq.
 Greenberg Traurig, LLP                        DLA Piper LLP (US)
 MetLife Building                              2000 Avenue of the Stars
 200 Park Avenue                               Suite 400 North Tower
 New York, NY 10166                            Los Angeles, CA 90067-4704

 Linda Richenderfer, Esq.
 Office of the United States Trustee
 844 King Street, Suite 2207
 Wilmington, DE 19801
 Hand Deliver




61490876.1
